Title: From Thomas Jefferson to Edmund Bacon, 11 October 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Oct. 11. 08.
                  
                  I inclose you 360. D. to be paid as follows.
                  
                     
                        
                        to
                        John Perry
                        200.
                        
                     
                     
                        
                        
                        mr Nelson
                        30.
                        
                     
                     
                        
                        
                        Wm. Maddox
                        52.
                        16
                     
                     
                        
                        
                        mr Belt
                        75.
                        
                     
                     
                        
                        
                        on account
                        
                           2.
                        
                        
                           84
                        
                     
                     
                        
                        
                        
                        360.
                        
                     
                  
                  mr Belt shall receive his balance the first week in next month.
                  it occurs to me at this moment, and did not before, that you put into my hand a paper containing the list of your debts. if you did, I put it into a bundle which I left by mistake at home, & write by this post to mr Randolph to send the bundle on to me by post. but having now disposed of this month’s funds; I shall not be able to provide for that bill next month, however pressing any of the demands may be.   I shall be glad to hear how my horses’s lameness is, and your progress at the milldam. when that is done, Maddox must begin his work & will want attendance. I presume by that time you will have the other waggon from Bedford. the rest of your force, on finishing the dam, must resume the garden. I offer you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               